COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 TENET HOSPITALS LIMITED d/b/a                  §
 SIERRA MEDICAL CENTER,                                           No. 08-14-00181-CV
                                                §
                   Appellant,                                       Appeal from the
                                                §
 v.                                                          120th Judicial District Court
                                                §
 SANDRA BERNAL, Individually and as                             of El Paso County, Texas
 Independent Administrator of the Estate of     §
 Margarita G. Medrano, Deceased,                                  (TC#2013DCV3968)
 CAROLINA HERNANDEZ, CARLOS M.                  §
 MEDRANO, MARIA MAGDALENA
 ALEXUS, RAUL MEDRANO AND                       §
 MARIA V. TELLEZ,
                                                 §
                   Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellant’s motion to dismiss. We therefore reverse the trial court’s

order denying Appellant’s motion to dismiss and remand for the trial court to consider granting

Appellees a thirty-day extension to cure their expert reports, in accordance with our opinion.

       We further order that each party bear their own appellate costs, for which let execution

issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF NOVEMBER, 2015.


                                              STEVEN L. HUGHES, Justice

Before Rodriguez, J., Hughes, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment